Citation Nr: 1712809	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-27 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to April 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a hearing before the undersigned in October 2016.  A hearing transcript is of record.


FINDINGS OF FACT

1.  At his October 2016 hearing, and in correspondence received concurrently, the Veteran indicated that he wished to withdraw the issue of entitlement to a higher initial disability rating for tinnitus.  

2.  The Veteran's current bilateral hearing loss had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to a higher initial rating for tinnitus have all been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for bilateral hearing loss have all been met. 38 U.S.C.A. §§ 1101, 1112, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by a claimant or by an authorized representative and must be in writing or on the record at a hearing on appeal.  Id.  

At his October 2016 hearing, and in correspondence received concurrently, prior to the promulgation of a final Board decision in this appeal, the Veteran indicated that he wished to withdraw his claim of entitlement to a higher initial disability rating for tinnitus.  As such, this issue is withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

An October 2010 VA examination report confirms that the Veteran has current bilateral hearing loss.  The report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 60 65, 70, 70, and 80 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 55, 60, 70, 70, and 80 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 82 percent for the right ear and 84 percent for the left ear.  

The Veteran's service treatment records do not contain clear evidence of hearing loss present during service.  His March 1964 separation examination did not show hearing loss.  He did, however, report having ear, nose, or throat trouble on his report of medical history associated with the examination.  

Regardless, the Veteran credibly reported during his October 2010 VA examination and during his October 2016 hearing that he was exposed to tank artillery fire during service and that he suffered acoustic trauma on one particular occasion when a fellow service member fired a tank artillery round without warning him to put on his hearing protection.  He further described experiencing tinnitus and hearing loss as a result of the acoustic trauma and noted that he sought medical treatment immediately.  He was apparently told on evaluation that he would have hearing loss as a result of the trauma.  He additionally testified at his hearing that he received treatment for hearing loss soon after his separation from service, at which time he was told that he did have hearing loss.  He reported that he later obtained hearing aids on his own.  

The Veteran's reported history of hazardous military noise exposure is consistent with his military occupational specialty as a light weapons infantryman, and the Board concedes his exposure to acoustic trauma and hazardous military noise during service.

In January 2011, the Veteran provided three statements in support of his claim from family members and friends.  The statements indicated that he had noticeable hearing impairment as soon as he returned from active service.  

The Veteran is competent to report his own hearing impairment and his friends and family are competent to report observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on the evidence of record, including the Veteran's credible reports and the credible lay reports of his family and friends, the Board finds that a sufficient nexus has been established between the Veteran's current hearing loss and his in-service hazardous noise exposure.  

This finding is further supported by evidence of record showing that the Veteran has been treated for hearing loss for at least the last several years.  The October 2010 VA examination report indicated that VA audiological evaluations had been conducted since December 1999.  In his April 2010 claim, he identified several providers that have treated his hearing loss since 1971.  He reported at his hearing that the older treatment records were not available.  He has also denied having significant occupational or recreational noise exposure.  

The October 2010 VA examiner concluded that it was less likely as not that the Veteran's hearing loss was due to his military noise exposure.  The examiner conceded hazardous military noise exposure and determined that tinnitus was at least as likely as not the result of the noise exposure.  With respect to hearing loss, however, the examiner based the negative opinion on the Veteran's separation examination which indicated his hearing was within normal limits at discharge.  The examiner did not specifically address reports of hearing loss at the time of separation from service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Consequently, and given that the Veteran is diagnosed with bilateral hearing loss and that he has credibly reported having symptoms that began in service and have continued since, the Board finds that the evidence is at least in equipoise that a nexus exists between the Veteran's current hearing loss and his in-service hazardous military noise exposure.  Therefore, it is as likely as not that the currently diagnosed hearing loss had its onset during active service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.303.

In light of the favorable decision to grant the Veteran's claim of entitlement to service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.


ORDER

The claim of entitlement to a higher initial disability rating for tinnitus is dismissed.

Entitlement to service connection for bilateral hearing loss is granted.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


